January 21, 2005


Mr. Joseph Hughes
Office of Attorney General
P.O. Box 12548
Austin, TX 78711-2548


Mr. Richard P. Hogan
Hogan & Hogan, L.L.P.
700 Louisiana, Suite 4200
Houston, TX 77002-1635
Mr. Larry P. Boyd
Fisher Boyd Brown Boudreaux & Huguenard, L.L.P.
2777 Allen Parkway, 14th Floor
Houston, TX 77019

RE:   Case Number:  03-0448
      Court of Appeals Number:  14-97-00153-CV
      Trial Court Number:  94CV0958

Style:      TEXAS A & M UNIVERSITY
      v.
      PAUL A. BISHOP

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Brister and Justice  Green
not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Evelyn Wells     |
|   |Robison              |
|   |Mr. Ed Wells         |